


110 HR 2454 IH: To include B20 biodiesel blends as an alternative fuel

U.S. House of Representatives
2007-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2454
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2007
			Mr. Burgess
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To include B20 biodiesel blends as an alternative fuel
		  for corporate average fuel economy purposes.
	
	
		1.Biodiesel as alternative fuel
			 for CAFE purposesSection
			 32901(a) of title 49, United States Code, is amended—
			(1)in paragraph (1),
			 by redesignating subparagraphs (J) and (K) as subparagraphs (K) and (L),
			 respectively, and inserting after subparagraph (I) the following:
				
					(J)B20 biodiesel
				blend;
					;
				and
			(2)by redesignating
			 paragraphs (7) through (16) as paragraphs (9) through (18), respectively, and
			 insert after paragraph (6) the following:
				
					(7)biodiesel means the
				monoalkyl esters of long chain fatty acids derived from plant or animal matter
				which meet—
						(A)the registration
				requirements for fuels and fuel additives established by the Environmental
				Protection Agency under section 211 of the Clean Air Act (42 U.S.C. 7545);
				and
						(B)the requirements
				of the American Society of Testing and Materials D6751.
						(8)B20 biodiesel blend means a
				mixture of biodiesel and diesel fuel approximately 20 percent of the content of
				which is biodiesel, and commonly known as
				B20.
					.
			
